Citation Nr: 0739555	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative arthritis of the lumbodorsosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from February 1952 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  

The Board remanded this claim for further development in 
April 2006 and in February 2007.  

In a May 2007 rating decision, the RO assigned a separate 10 
percent disability evaluation for right sciatic nerve 
involvement, effective from July 16, 2002.  The veteran has 
not, however, appealed the evaluation assigned for that 
disability and it is, therefore, not a part of the current 
appeal. 


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the 
lumbodorsosacral spine is manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees, which does 
not approximate severe limitation of motion of the lumbar 
spine.

2.  The veteran's service-connected back disability is not 
manifested by fracture with demonstrable deformity of 
vertebral body; incapacitating episodes of intervertebral 
disc syndrome; severe intervertebral disc syndrome, recurring 
attacks with intermittent relief; or persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative arthritis of the lumbodorsosacral spine have 
not been met  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1),4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5292, 
5293, 5237, 5242, 5243, 5295 (2002, 2003 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An October 1956 rating decision granted service connection 
and assigned a noncompensable evaluation for unstable lumbar 
spine, effective from August 1956.  In January 1978, a rating 
decision assigned a 10 percent disability evaluation, using 
Diagnostic Codes 5003-5295, for degenerative lumbodorsal and 
lumbosacral arthritis, effective from September 1977.  
Following the veteran's claim for increase in July 2002, the 
RO assigned a 20 percent disability evaluation, using 
Diagnostic Codes 5295-5292, for degenerative arthritis, 
lumbo-dorsal and lumbosacral spine, effective from the date 
of claim in July 2002.  The veteran has appealed this 
November 2002 rating decision.  The current 20 percent 
disability evaluation for degenerative arthritis, lumbo-
dorsal and lumbosacral spine, is assigned under Diagnostic 
Codes 5242-5237.  See Rating Decisions in December 2005 and 
May 2007.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Since the veteran's July 2002 claim, the rating criteria 
concerning the evaluation of disabilities of the back have 
been revised twice, effective in September 2002 and September 
2003.  A new law or regulation applies, if at all, only to 
the period beginning with the effective date of the new law 
or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The Board will, therefore, consider whether a rating 
higher than 20 percent may be assigned under the criteria in 
effective prior to September 2002, between September 2002 and 
September 2003, and since September 2003.  

Prior to September 2002, the criteria for evaluation of the 
spine were 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 
5295.  The veteran's 20 percent disability evaluation was 
assigned using Diagnostic Code 5295, lumbosacral strain, and 
5292, limitation of motion of the lumbar spine.  These 
diagnostic codes each provided a higher evaluation of 40 
percent, which could be assigned under Diagnostic Code 5292 
for severe limitation of motion and under Diagnostic Code 
5295 for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The October 2002 VA examination report and the treatment 
records in 2001 and 2002 do not support assignment of a 40 
percent rating under either of these diagnostic codes.  The 
VA examination revealed forward flexion to 65 degrees with 
pain, backward extension to 25 degrees with pain, lateral 
flexion of 25 degrees to the right and left with pain, and 
rotation of 55 degrees to the right with pain, and 60 degrees 
to the left without pain.  Similarly, the treatment records 
of James Kim, D.O., beginning in December 2001 through 
November 2002 showed forward flexion to 70 degrees.  He 
reported hyperextension to neutral or to 5 degrees past 
neutral beginning in October 2002.  The initial evaluation of 
Bryn A. Holm, D.C., in September 2002 indicates lumbar 
flexion to 30 degrees, with 60 degrees being reported as 
normal; 10 degrees of extension, with 25 degrees being noted 
as normal; 20 degrees of left and right lateral flexion, with 
25 degrees being reported as normal; and 25 degrees of right 
and left rotation, with 25 degrees being reported as normal.  
Except for the findings by the chiropractor, the range of 
motion of the back did not approximate severe limitation of 
motion.  Given the consistent reports of flexion to 70 
degrees by Dr. Kim, the Board concludes that the record does 
not support assignment of a 40 percent rating for severe 
limitation of motion.  Similarly, these records and reports 
do not indicate the presence of findings -- such as listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion with osteo-
arthritic changes -- that would support a 40 percent rating 
for severe lumbosacral strain, and neither the examiner nor 
health care providers reported the presence of severe 
lumbosacral strain.

The Board will also consider whether any of the other 
diagnostic codes for the spine in effect prior to September 
2002 would support a rating higher than 20 percent.  First, 
because this disability involves the lumbar segment of the 
spine, Diagnostic Codes 5287, 5288, 5290, and 5291, which 
rate ankylosis or limitation of motion of the cervical or 
dorsal segments of the spine, are not for application.  
Second, because ankylosis is neither contended nor shown, 
Diagnostic Codes 5286 and 5289, which rate ankylosis of the 
spine and of the lumbar segment of the spine, respectively, 
are not for application.  Because Diagnostic Code 5294, 
sacro-iliac injury and weakness, is rated using the criteria 
in Diagnostic Code 5295, it does not provide a basis for 
assignment of a higher rating and need not be discussed 
further.

There is some reference in the record to fracture of the 
veteran's spine.  Diagnostic Code 5285, residuals of fracture 
of vertebra, does not provide a basis for assignment of a 
higher, or a separate compensable rating in this instance.  
The record does not show findings supporting a higher rating, 
such as cord involvement, bedridden, requirement of long leg 
braces, or abnormal mobility requiring a neck brace.  The 
record also does not support assignment of a separate 10 
percent rating on the basis of demonstrable deformity of 
vertebral body, as this is not shown by x-ray or other 
imaging studies.

The remaining diagnostic code is 5293, intervertebral disc 
syndrome.  A higher rating of 60 percent is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  
Degenerative disc disease was diagnosed on VA examination in 
October 2002, and the examiner expressed the opinion it is as 
least as likely as not that degenerative disc disease of the 
lumbar spine is related to back injury that occurred in the 
military service, although the examiner did not have the 
veteran's claims folder to review.  Dr. Kim did note muscle 
spasm on occasion in his treatment.  But sciatic neuropathy, 
absent ankle jerk, or similar findings, were not noted in the 
treatment records or examination report for this period.  On 
VA examination in October 2002, knee jerks were 2-3 on the 
right and left and ankle jerks were 1-2 on the right and 
left.  Similarly, the treatment records do not describe 
recurring attacks of intervertebral disc syndrome that would 
support a rating of 40 percent for severe intervertebral disc 
syndrome under this diagnostic code.  

Effective September 23, 2002, Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively), provided evaluation either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

For the period of the year between the effective date of 
these criteria and the effective date of the current rating 
criteria, the treatment records do not show the presence of 
incapacitating episodes as defined in the regulation.  Bed 
rest was not prescribed.  The chronic orthopedic 
manifestations were as discussed above and did not support 
more than the 20 percent evaluation assigned.  As for 
neurologic manifestations, there was no evidence of focal 
neurological signs on the lower extremities on VA examination 
in October 2002, and Dr. Kim's and the chiropractic treatment 
notes do not provide findings that would support a 
compensable evaluation under the diagnostic codes involving 
the peripheral nerves.  Therefore, the Board concludes that 
the criteria for rating intervertebral disc syndrome in 
effect from September 2002 to September 2003 do not provide a 
basis for assignment of a higher disability evaluation.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  The 
diagnostic code numbers were revised; the current evaluation 
uses Diagnostic Codes 5242, degenerative arthritis of the 
spine, and 5237, lumbosacral or cervical strain.  Under the 
revised regulations, spine disability is evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The percentage ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Ratings higher than 20 
percent are 100 percent, assigned for unfavorable ankylosis 
of the entire spine, 50 percent, assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and 40 percent, 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  As noted above, the presence of 
ankylosis is neither contended nor shown.  Therefore, the 
only basis for a higher rating using the current general 
rating formula for diseases and injuries of the spine is the 
presence of forward flexion of the thoracolumbar spine 30 
degrees or less.  

On VA examination in August 2005, forward flexion was to 70 
degrees and to 80 degrees when repeated.  On VA examination 
in August 2006, forward flexion was to 79 degrees and was to 
80 degrees when repeated.  This does not approximate forward 
flexion that would support a higher rating.

The current rating criteria also provide for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes, but the record, again, does not show that the 
veteran has been prescribed bed rest by a physician.  
Consequently, the formula for rating intervertebral disc 
syndrome on the basis of incapacitating episodes does not 
provide a basis for assignment of a higher disability 
evaluation.  As noted above, the veteran did not appeal the 
evaluation assigned for the neurological manifestations of 
his disability assigned by the rating decision in May 2007.  


The Board has also considered whether a higher evaluation 
might be assigned on the basis of disabling manifestations 
due to pain, as contemplated by DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Both the August 2005 and August 2006 VA 
examination reports specifically report that the veteran had 
no true flare-ups, and the treatment records also do not show 
the presence of flare-ups.  Although the veteran testified in 
May 2004 that he experienced weakness and fatigue on a 
constant basis, muscle strength for the back was 5/5 on VA 
examination in October 2002 and 5/5 in the lower extremities 
as noted in Dr. Kim's treatment records.  The Board concludes 
that the record does not contain findings that would support 
assignment of a higher rating on the basis of the functional 
limitations imposed by pain.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected low back disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran is currently retired and his 
retirement has not been shown to be as a result of his low 
back disorder.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The October 2002 and April 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  The letters did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the low back disorder has already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  The April 2006 letter provided notice as to 
the degree of disability and effective date.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.


ORDER

A higher disability evaluation for degenerative arthritis of 
the lumbodorsosacral spine is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


